917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert W. HART, Petitioner.
No. 89-8113.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1990.Decided Nov. 9, 1990.

On Petition for Writ of Mandamus.  (CA-89-99-C)
Robert W. Hart, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert W. Hart brought this petition for writ of mandamus seeking an order directing the district court judge to recuse himself in West Virginia Dep't of Highways v. Hart, CA-89-99-C (N.D.W.Va. Mar. 27, 1990).  Because the district court denied Hart's motion to remove the case to the district court, and because this Court affirmed the district court's order remanding the case to state court, Hart's petition for writ of mandamus is moot.*   West Virginia Dep't of Highways v. Hart, No. 90-2126 (4th Cir.  Sept. 28, 1990) (unpublished).  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED


*
 This Court affirmed the district court's denial of the motion to remove the case from state court.  However, the Court vacated the district court's injunction preventing Hart from filing similar actions and remanded the case to the district court for a hearing on the injunction.  The remand does not involve the merits of Hart's claim.  Therefore, the affirmance of the denial of the removal motion renders the request for recusal moot